Citation Nr: 1009461	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  99-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and T.H.


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to 
March 1992.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that rating decision, in pertinent 
part, the RO granted service connection for degenerative 
arthritis of the lumbar spine and assigned a 10 percent 
rating effective from March 1995.  The Veteran's disagreement 
with the 10 percent rating led to this appeal.  

This case has a long procedural history involving multiple 
Board decisions, which have been appealed to the United 
States Court of Appeals for Veterans Claims (Court).  Most 
recently, in a decision dated in May 2008, the Board denied 
entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the lumbar spine.  The Veteran 
appealed to the Court.  In an order dated in October 2009, 
the Court granted a joint motion of the parties to vacate the 
Board's decision and remanded the claim for readjudication by 
the Board.  The case is now before the Board for further 
appellate consideration.  

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action is required.  


REMAND

As noted in the Introduction, in its October 2009 order, the 
Court granted a joint motion of the parties and remanded the 
claim for readjudication by the Board.  The joint motion 
indicates that the Board did not adequately discuss findings 
in June 1998 and August 2002 X-ray reports in determining 
whether the Veteran experiences any narrowing or irregularity 
of lumbar spine joint space.  The joint motion also found 
that the Board did not discuss whether an August 2007 
examination finding indicating a five degree loss of lateral 
motion with findings of degenerative arthritis as shown at an 
earlier VA examination warrant a higher rating.  Further, the 
joint motion noted that at the Veteran's August 2007 VA 
examination, there was flexion of the thoracolumbar spine to 
80 degrees with pain at 10 degrees, and the examiner stated 
that the Veteran's loss of motion due to repetitive use and 
pain was 65 degrees.  The joint motion directed that the 
Board should clarify whether, because the examiner noted pain 
at 10 degrees, the Board was therefore required to consider 
the Veteran's forward flexion as limited to 10 degrees due to 
pain.  Additionally, the joint motion stated there must be an 
assessment of the degree of functional loss due to pain and 
that pain on motion must be taken into account along with 
functional loss on use or due to flare-ups.  Finally, the 
joint motion said the Board should consider whether 
additional medical evidence is necessary to make a decision 
on the Veteran's claim.  

In order to adequately address the concerns expressed by the 
parties in the joint motion, it is the judgment of the Board 
that the Veteran should be provided an additional physical 
examination.  See 38 C.F.R. § 3.159(c) (2009).  

In his February 2010 correspondence to the Board, the 
Veteran's attorney stated that if the Board could not grant 
an initial 40 percent rating on the evidence of record, the 
Veteran would not waive RO consideration of his arguments 
"and the additional medial records available at his local VA 
medical facility."  Review of the record shows that the most 
recent VA treatment record in the claims file for any 
disability is dated in July 2005.  As VA medical records from 
that date may be pertinent to the Veteran's claim, action 
should be taken to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
evaluated or treated his service-
connected low back disability since 
July 2005.  With any necessary 
authorization from the Veteran, attempt 
to obtain copies of any pertinent non-VA 
records.  In any event, obtain and 
associate with the claims file VA medical 
records for the Veteran dated from 
July 2005 to the present.  

2.  After the foregoing development has 
been accomplished to the extent possible, 
the RO should schedule the Veteran for a 
VA orthopedic examination to evaluate his 
service-connected degenerative arthritis 
of the lumbar spine.  All indicated tests 
and studies are to be performed, and a 
social and occupational history is to be 
obtained.  The claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The examination pertaining to the back 
must be conducted following the protocol 
in VA's Disability Examination Worksheet 
for the Spine, revised April 20, 2009.  
The examiner should provide results of 
range of motion testing for the low back.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner should identify 
and state at what point pain begins and 
ends.  The examiner should address 
whether and to what extent there is 
likely to be additional range of motion 
loss due to any of the following: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain limits functional ability during 
flare-ups or with activity.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion, and/or no 
limitation of function, such facts must 
be noted in the report.  

The examiner should note whether the 
Veteran's complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefore should 
be noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.  

The examiner should provide an opinion as 
to whether the findings present an 
exceptional or unusual disability picture 
and whether symptoms of the service-
connected degenerative arthritis of the 
lumbar spine markedly interfere with 
employment of the Veteran.  

3.  Thereafter, review the claims file 
and ensure that all development actions, 
including the examination and opinions, 
have been conducted and completed in 
full.  If any development is incomplete, 
take appropriate corrective action.   

4.  Then, review the entire evidentiary 
record and readjudicate entitlement to an 
initial rating greater than 10 percent 
for degenerative arthritis of the lumbar 
spine, to include consideration of 38 
C.F.R. §§ 4.40, 4.45, 4.59 and the 
holdings in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Finally, 
consider whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  

If the benefit sought is not granted to 
the Veteran's satisfaction, issue an 
appropriate supplemental statement of the 
case and provide the Veteran and his 
attorney the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


